Citation Nr: 1729956	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 2007 for the grant of service connection for diabetes mellitus type II (herein diabetes), to include consideration of clear and unmistakable error (CUE) in February 2008 and June 2011 rating decisions.

2.  Entitlement to an effective date prior to May 11, 2010 for the grant of service connection for degenerative arthritis and degenerative disc disease, lumbar spine (herein a back disability).


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in February 2016, additional documents were associated with the Veteran's claims file.  While the Veteran filed his substantive appeal in September 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, the additional documents were obtained by VA and therefore waiver of consideration of such documents by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  These additional documents, however, do not relate to or have a bearing on the Veteran's earlier effective date claims; as such they are not pertinent and the Board can proceed with a decision.  See 38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  No communication received by VA prior to September 24, 2007 indicated an intent to apply for entitlement to service connection for diabetes and an earlier effective date than the September 24, 2007 date of claim is not warranted pursuant to special effective date rules applicable for Nehmer class members or based on a liberalizing change in law.

2.  No communication received by VA subsequent to the final November 2005 rating decision prior to May 11, 2010 indicated intent to apply for entitlement to service connection for a back disability.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 24, 2007 for the grant of entitlement to service connection for diabetes have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.114(a), 3.400, 3.816 (2017); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  

2.  The criteria for an effective date prior to May 11, 2010 for the grant of entitlement to service connection for a back disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran's earlier effective date appeals arise from the Veteran's disagreement with the effective dates assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the appellant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in May 2010 and October 2010 letters, prior to the June 2011 rating decision on appeal.

With respect to the duty to assist, the Board finds that this has been fulfilled.  As will be discussed further below, the outcome of the appeals turn on legal determinations, to include as to the finality of prior rating decisions, the date claims were received and the existence of CUE in prior rating decisions (the determination of CUE is based on the evidence of record at the time of the prior rating decisions).  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claims.

In sum, VA has satisfied its duty to notify and assist with respect to the Veteran's earlier effective date claim.

II.  General Effective Date Legal Criteria

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2014).  Generally, for the grant of entitlement to service connection, the effective date will be the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2017).  

Generally, an unappealed RO rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014).  With regard to reopened claims after final disallowance, the effective date of an award of compensation will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2017).  

The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the [VA]...may be considered an informal claim.  Such informal claim must identify the benefit sought."  See 38 C.F.R. § 3.155(a) (2007).



III.  Diabetes

Procedural History and Background 

In a statement received by VA on September 24, 2007, the Veteran referenced being exposed to Agent Orange during his active service while serving in Thailand and to "going in and out of Vietnam" and stated that "my medical records now have verified that I have diabetes mellitus (Type 2).  Please reconsider my appeal for a service connected disability compensation for exposure to Agent Orange."  The Veteran labeled this statement "Appeal of Ratings Decision November 23, 2005."  

The referenced November 23, 2005 rating decision addressed nine issues, none of which were entitlement to service connection for diabetes.  In an October 2007 letter, the AOJ informed the Veteran that "diabetes...was not an issue addressed in the Rating Decision dated November 23, 2005, we will consider this a new claim."  The letter also informed the Veteran that his September 24, 2007 statement was not accepted as a Notice of Disagreement (NOD) to the November 23, 2005 rating decision because it was not timely.  A February 2008 rating decision denied entitlement to service connection for diabetes.  The rating decision stated that "we may not concede inservice exposure to Agent Orange based on service in Thailand" and that "your Military Personnel (201) File is negative for any evidence of service in Vietnam."  The Veteran was notified of this rating decision and his appellate rights in a February 8, 2008 letter.  The Veteran did not submit a timely NOD as to this rating decision or submit new and material evidence within one year of the notification.

On May 11, 2010 the Veteran filed a claim for entitlement to service connection for diabetes.  On a VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran listed diabetes as beginning in 1997.  In a separate statement received by VA the same date (though dated in July 2008 by the Veteran), the Veteran stated that he "would like to open a claim for Diabetes Mellitus Type II due to [Agent Orange] exposure.  [Republic of Vietnam]/Thailand."  

In a June 2010 statement, the Veteran stated that "I discovered I had diabetes around 1997 and have been treated for it ever[] since."
  
A June 2011 rating decision granted entitlement to service connection for diabetes and assigned a 20 percent disability rating, effective May 11, 2010.  The rating decision referenced May 11, 2010 as "the date we received you reopened claim for this condition."  The rating decision stated that "[y]our personnel file shows that you were in Thailand between August [] 1968 and May [] 1969 as a security policeman at U-Tapao Airfield therefore, exposure to herbicides is conceded."  The rating decision further stated that "service connection for diabetes has been granted on the basis of presumption" (relating to herbicide agents exposure).      

In June 2011, the Veteran submitted a NOD as to the June 2011 rating decision.  He referenced that his diabetes "was discovered in 1997."  He also stated that "I have submitted claims in 2005 and 2007.  Benefits for Veterans exposed to Agent Orange in Thailand have been denied on previous appeals" and that "I am thankful for the 20% rating, but I also feel a retro active ward to 1997 would be fair and equable."  In a June 2011 letter, the AOJ informed the Veteran that it had received his June 2011 NOD as to "[e]arlier effective date for service connection for diabetes...associated with herbicide exposure is granted with a 20 percent effective May 11, 2010."

The August 2013 Statement of the Case (SOC) denied entitlement to an effective date prior to May 11, 2010 for the grant of service connection for diabetes.

On a September 2013 VA Form 9 (Appeal to [the Board]), the Veteran referenced the treatment he had received for his diabetes and stated that "I request an increase...for my diabetic conditions."  He also stated that he was diagnosed with diabetes in 1997.  He additionally referenced that "I also filed several claims during the 1980's [and] 1990's [and] went to Norport VA Hospital.  I see no records in any correspondence."

In an April 2014 letter, the AOJ informed the Veteran that it had received the VA Form 9 as to the issue of "[e]ntitlement to an earlier effective date for diabetes...which is currently evaluated at 20 percent disability effective May 11, 2010."  The letter also referenced the Veteran's statement in the VA Form 9 in regards to requesting an increase for his diabetic condition and the letter stated that "the evaluation of this condition is not under appeal.  Thus, we will accept your letter/statement as a claim for increased evaluation of the diabetes."  

In an April 2014 rating decision, the AOJ found that "[a CUE] is found in the date of establishment of the service connected diabetes...secondary to Agent Orange exposure and a retroactive effective date of September 24, 2007 is granted with an evaluation of 20 percent disabling."  The rating decision referenced September 24, 2007 as "the date VA received your initial claim for this benefit."  The rating decision referenced that the Veteran's personnel records were received in November 2007 and that such included a notation under the Foreign Service heading of "Remote Tour U-TAPAO A Fld., Thailand, RVN."  The rating decision stated that the February 2008 rating decision stated the "'file is negative for any evidence of service in Vietnam'" and that "[t]hat decision is clearly and unmistakably in error as 'RVN' is a recognized abbreviation for the Republic of Vietnam."  The April 2014 rating decision referenced that "there is no evidence showing that you filed a claim for this condition at any time prior to September 24, 2007," that "there is no evidence of a diagnosis of diabetes prior to 2001 for liberalizing law purposes" and that "based on positive evidence of service in Vietnam, service connection is retroactively granted effective September 24, 2007, the date your initial claim for this condition was received."  The rating decision also stated that "[n]o change in the current evaluation of 20 percent disabling is warranted."  The accompanying codesheet to the rating decision referenced CUE in the February 2008 rating decision for the reasons outlined above and also that the June 2011 rating decision "is also in error as it failed to call a CUE on the prior decision and assigned an effective date of 5-11-2010."

In a May 2014 statement, the Veteran referenced the April 2014 rating decision.  He described medical treatment he received for his diabetes and stated in part that "I am asking for an additional 10 p[er]c[en]t rating effective to August 2010 when my current treatment began.  This falls within your parameters that have been written and explained to me."  
In a July 2014 statement, the Veteran described in detail the treatment he had received for his diabetes from 2007 forward.

In an October 2014 letter, the AOJ informed the Veteran that "[y]our claim for an increase in your diabetes mellitus type II disability evaluation is inexplicably intertwined with your current appeal, therefore we cannot make a determination at this time regarding this condition."  

On a November 2014 VA Form 21-0958 ([NOD]), the Veteran noted a disagreement as to an October 2014 decision.  This rating decision addressed entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation (both of which were granted).  On the NOD form, the Veteran stated under the heading specific issue of disagreement "no additional rating for insulin [and] other injectables assigned," marked a box noting an area of disagreement of "Effective Date of Award" and stated under the heading percentage evaluation sought "40% should be sought in 2012, all p[a]r[a]meters met."  In a June 22, 2015 letter, the AOJ informed the Veteran that "we could not identify the issue(s) you intended to appeal in" the November 2014 NOD form.  

The Veteran also submitted two VA Form 21-0958s in June 2015, which both noted a disagreement as to a June 2015 decision.  This rating decision addressed entitlement to service connection for sleep apnea (which was denied and which was addressed in a February 2016 SOC that was not appealed).  On the June 20, 2015 NOD form, the Veteran stated under the heading specific issue of disagreement "diabetes award date of 2011 sought," marked a box noting an area of disagreement of "Effective Date of Award" and listed 40 percent as the percentage evaluation sought.  On the June 25, 2015 NOD form, the Veteran stated under the heading specific issue of disagreement diabetes, marked a box noting an area of disagreement of "Effective Date of Award" and listed under the heading percentage evaluation sought "30 p[er]c[en]t award date of 2011 sought...6-6-2011 from V.A. or earlier.  

In a July 2015 letter, the AOJ noted that the Veteran requested "[i]ncreased service-connection for diabetes...currently service-connected at 20% with an effective date of September 24, 2007" and stated that "this condition is currently under appeal with your Form 9 dated September 17, 2013."

In February 2016, the AOJ issued a SSOC that characterized the issue on appeal as "[w]hether the effective date assigned for diabetes...secondary to Agent Orange exposure was clearly and unmistakably erroneous" and stated that "a retroactive effective date of September 24, 2007 is granted with an evaluation of 20 percent disabling."  The SSOC also stated that "[n]o change in the current evaluation of 20 percent disabling is warranted."  

In a March 2016 rating decision, the AOJ granted an increase in the assigned disability rating for the Veteran's diabetes to 40 percent, effective July 15, 2014 (identified as "the date of VA examination showing increased symptomatology supportive of a higher evaluation").  The Veteran has not expressed disagreement as to this rating decision, either as to the 40 disability rating or to the effective date such was assigned.  

Following a review of the procedural history and background above, the Board has characterized the issue on appeal as entitlement to an effective date prior to September 24, 2007 for the grant of service connection for diabetes, to include consideration of CUE in February 2008 and June 2011 rating decisions.

Analysis

In review of the evidence of record, the Board finds that the criteria for an effective date prior to September 24, 2007 for the grant of entitlement to service connection for diabetes have not been met.

As outlined above, the Veteran's earlier effective date claim is on appeal from a June 2011 rating decision that granted entitlement to service connection for diabetes, effective May 11, 2010.  As noted, a prior February 2008 rating decision denied entitlement to service connection for diabetes and while the Veteran was notified of this rating decision and his appellate rights in a February 8, 2008 letter,  he did not submit a timely NOD as to this rating decision or submit new and material evidence within one year of the notification.  Accordingly, the February 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  As referenced above, with regard to reopened claims after final disallowance, the effective date of an award of compensation will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2017).  In this case, the Veteran filed a claim for entitlement to service connection for diabetes on May 11, 2010.  Assuming (without deciding) for purposes of this discussion that entitlement arose for service connection for diabetes prior to May 11, 2010, the date of claim, as the later date, would be the appropriate effective date for the grant of entitlement to service connection.  As such, based on the generally applicable statute and regulations, May 11, 2010 would have been the appropriate effective date for the grant of entitlement to service connection for diabetes.  

In this case, however, in an April 2014 rating decision the AOJ raised the issue of CUE on its own accord, potentially pursuant to 38 C.F.R. § 3.2600 (2017), which provides that following the filing of a NOD VA "may reverse or revise...prior decisions of an [AOJ] (including the decision being reviewed or any prior decision that has become final due to failure to timely appeal) on the grounds of [CUE]."  As noted, the April 2014 rating decision found CUE in the February 2008 rating decision and assigned the current effective date of September 24, 2007 based on this being "the date VA received your initial claim for this benefit."  The rating decision codesheet also noted that the June 2011 rating decision "is also in error as it failed to call a CUE on the prior decision and assigned an effective date of 5-11-2010."

The Board notes that "[p]revious determinations which are final and binding, including decisions of service connection...will be accepted as correct in the absence of [CUE].  Where evidence establishes such error, the prior decision will be reversed or amended."  See 38 C.F.R. § 3.105(a) (2017).  Generally, CUE "is a very specific and rare kind of error...that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  See 38 C.F.R. § 20.1403 (2017).  More specifically, "in order to establish CUE" it:

must [be] show[n] that (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been "manifestly different."

See Bouton v. Peake, 23 Vet. App. 70 (2008).  As noted, a determination as to the existence of CUE must be made on the basis of the evidence of record at the time of decision in question.

In this case, the AOJ has raised the issue of CUE in the February 2008 and June 2011 rating decisions and characterized the issue on appeal in a February 2016 SSOC as "[w]hether the effective date assigned for diabetes...secondary to Agent Orange exposure was clearly and unmistakably erroneous."  Accordingly, the Board will address the Veteran's earlier effective date claim on appeal as including consideration of CUE in the February 2008 and June 2011 rating decisions.

In this regard, the AOJ found CUE in the February 2008 rating decision's failure to, essentially, identify evidence of record at the time of that decision that indicated that the Veteran has service in Vietnam, which allowed for the grant of entitlement to service connection for diabetes on a presumptive basis related to herbicide agent exposure.  Following this CUE finding, the prior February 2008 rating decision must "be reversed or amended."  See 38 C.F.R. § 3.105(a) (2017).  This requires a determination as to what the appropriate effective date would have been at the time of the February 2008 rating decision. 

In this regard, as noted above, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2014).  Generally, for the grant of entitlement to service connection, the effective date will be the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2017).  Under these general rules, and assuming (without deciding) for purposes of this decision that entitlement arose for service connection for diabetes prior to September 24, 2007 , the date of claim, as the later date, is the appropriate effective date.  As September 24, 2007 is the date of claim, it is therefore the appropriate effective date.

In this regard, no communication received by VA prior to January September 24, 2007 indicated intent to apply for entitlement to service connection for diabetes.  While in the September 24, 2007 claim the Veteran referenced diabetes and stated to "[p]lease reconsider my appeal for a service connected disability compensation for exposure to Agent Orange," no prior rating decisions addressed diabetes and the Veteran's prior claims for various disabilities did not indicate an intent to apply for entitlement to service connection for diabetes.  In addition, to the extent that the Veteran's statement in the June 2011 NOD that "I have submitted claims in 2005 and 2007.  Benefits for Veterans exposed to Agent Orange in Thailand have been denied on previous appeals" can be construed as asserting that there was a prior 2005 diabetes claim, such assertion is not supported by the evidence of record.  Similarly, on the Veteran's September 2013 VA Form 9 he stated that he was diagnosed with diabetes in 1997 and referenced that "I also filed several claims during the 1980's [and] 1990's [and] went to Norport VA Hospital.  I see no records in any correspondence."  To the extent that this statement can be construed as asserting that there were prior diabetes claims in the 1980s or 1990s, such assertion is not supported by the evidence of record.  In sum, no communication received by VA prior to September 24, 2007 indicated intent to apply for entitlement to service connection for diabetes.  Accordingly, September 24, 2007 is the appropriate effective date under the general rules governing effective dates.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to court orders in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2017).  A Nehmer class member is defined as a Vietnam veteran who "has a covered herbicide disease," which includes diabetes.  See 38 C.F.R. §§ 3.816(b), 3.309(e) (2017).  These provisions are applicable in this case in that the Veteran is Nehmer class member (as a Vietnam Veteran who has a covered herbicide disease of diabetes) and entitlement to service connection for diabetes was granted based on presumptive service connection related to herbicide agent exposure.
As applicable in this case, if a Nehmer "class member" is entitled to disability compensation for a "covered herbicide disease," if the Veteran had a claim for disability compensation for a "covered herbicide disease" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here May 8, 2001 for diabetes), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2) (2017); 66 Fed. Reg. 23166 (May 8, 2001) (amending 38 C.F.R. § 3.309 to include diabetes).  In this case, however, the Veteran did not have a claim for diabetes between May 3, 1989 and May 8, 2001.  As discussed above, no communication received by VA prior to September 24, 2007 indicated intent to apply for entitlement to service connection for diabetes.  As such, an earlier effective date is not warranted pursuant to the special effective date rules applicable for Nehmer class members.  

In the Nehmer context, if there was no prior claim dating before the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, then the effective date of the award shall be determined in accordance with the general effective date regulations.  See 38 C.F.R. § 3.816(c)(4) (2017).  The general effective date regulations were discussed above.  In addition, the general effective date regulations include 38 C.F.R. § 3.114(a) (2017), which provides that if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. §§ 3.114(a), 3.400(p) (2017).  As noted, May 8, 2001 was the date that diabetes was added to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.114(a)(1) (2017) provides that if a claim is reviewed at the request of the Veteran more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  In this case, the Veteran applied for entitlement to service connection more than one year after the effective date of the liberalizing law (May 8, 2001) that added diabetes to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents.  As such, the Veteran would potentially be eligible for an effective date of one year prior to the date of his September 24, 2007 claim.  

In this case, however, an effective date one year prior to the September 25, 2007 claim is not warranted.  38 C.F.R. § 3.114(a) (2017) states that:

Where...compensation...is awarded...pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  

Applying this portion of the regulation to the facts of this case, the phrase "met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" means that the Veteran had diabetes as of May 8, 2001 (this is so because the evidence indicated that he had service in Vietnam and was therefore presumed to be exposed to herbicide agents, thus meeting eligibility criteria for entitlement to service connection for diabetes).  More specifically, as noted above, the Board is reviewing the February 2008 rating decision in a CUE context.  Crucially, this means that the evidence to be considered is that which was in the record at the time of the February 2008 rating decision.  In this regard, the evidence of record at the time of the February 2008 rating decision did not indicate that the Veteran had been diagnosed with diabetes as of May 8, 2001.  

As to this issue, in the Veteran's September 24, 2007 claim, he stated that "my medical records now have verified that I have diabetes mellitus (Type 2)," but did not provide a date as to this verification.  Medical evidence of record at the time of the February 2008 rating decision included private medical records from Desert Vista Medical Associates.  These records included a February 6, 2007 treatment note that noted that the Veteran was "here to establish care" and that the "last panel of bloodwork was about 6 months ago, at which time his previous [primary care physician] told him his diabetes control had improved."  This statement suggested that the Veteran was treated in approximately August 2006 for follow up care for diabetes, which indicated that he had been diagnosed with diabetes sometime prior to August 2006.  The treatment note did not otherwise state an earlier date of diagnosis of diabetes and did not note a diagnosis of diabetes as of May 8, 2001.  In fact, an assessment was noted of diabetes, with an onset noted as February 6, 2007 (the date of the treatment note).  Other evidence of record at the time of the February 2008 rating decision included VA treatment records.  The earliest treatment record of record was a May 2007 treatment note, which noted that the Veteran was "here for follow up," included diabetes on the Veteran's active problem list, listed diabetes medication on the active outpatient medication list that had been issued in May 2007 and noted an assessment of diabetes.  The VA treatment records, while suggesting a date of diagnosis prior to May 2007, did not specifically identify such and also did not note a diagnosis of diabetes as of May 8, 2001.

In review of the evidence of record at the time of the February 2008 rating decision, the record did not indicate that the Veteran had been diagnosed with diabetes as of May 8, 2001.  Accordingly, it was not shown that he "met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" and therefore an effective date one year prior to the September 24, 2007 claim is not warranted.  See 38 C.F.R. § 3.114(a) (2017).  The Board acknowledges that evidence of record received after the February 2008 rating decision referenced a diagnosis of diabetes prior May 8, 2001.  For example, as referenced above, in the Veteran's May 2010 claim and in subsequent statements the Veteran referenced being diagnosed with diabetes in 1997.  As noted above, however, the Board is reviewing the February 2008 rating decision in a CUE context and crucially this means that the evidence to be considered is that which was in the record at the time of the February 2008 rating decision.  As such, the later received evidence that indicated an earlier diagnosis of diabetes cannot allow for an earlier effective date when addressing CUE in the February 2008 rating decision.  

In review, the AOJ found CUE in the February 2008 rating decision and assigned an effective date of September 24, 2007 based on this being "the date VA received your initial claim for this benefit."  Based on the AOJ's CUE determination, the Board has addressed above what the appropriate effective date would have been at the time of the February 2008 rating decision.  Based on the above analysis, the currently assigned effective date of September 24, 2007 is the appropriate effective date and no earlier effective date is warranted.  This is because September 24, 2007 was the date of claim (and the Board has assumed (without deciding) for purposes of this decision that entitlement arose for service connection for diabetes prior to September 24, 2007) and generally for the grant of entitlement to service connection the effective date will be the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2017).  In addition, no communication received by VA prior to September 24, 2007 indicated an intent to apply for entitlement to service connection for diabetes, an earlier effective date is not warranted pursuant to the special effective date rules applicable for Nehmer class members and the evidence of record at the time of the February 2008 rating decision did not meet the criteria for an earlier effective date relating to a liberalizing change in law under 38 C.F.R. § 3.114(a) (2017).  

In addition, as noted, on the April 2014 rating decision codesheet the AOJ stated that the June 2011 rating decision "is also in error as it failed to call a CUE on the prior decision and assigned an effective date of 5-11-2010."  In this regard, a finding of CUE in the June 2011 rating decision cannot result in an effective date earlier than the currently assigned effective date of September 24, 2007.  Applying the same concepts outlined above for the February 2008 rating decision to the June 2011 rating decision, the earliest potential effective date would be one year prior to the date of claim, based on the application of 38 C.F.R. § 3.114(a) (2017) as related to a liberalizing change in law.  One year prior to the date of claim of May 11, 2010 would be in May 2009, which is after the currently assigned effective date of September 24, 2007.  As such, an earlier effective date is not warranted based on a finding of CUE in the June 2011 rating decision.

The Board has considered the Veteran's contentions, which have been outlined above.  The Veteran, essentially, has advocated for an effective date in 1997 based on the date he was diagnosed with diabetes.  For example, in his June 2011 NOD he referenced that his diabetes "was discovered in 1997" and stated that "I also feel a retro active ward to 1997 would be fair and equable."  As to this contention, generally for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  The special rules relating to a liberalizing change in law allow for an effective date of one year prior to the receipt of a claim (which as outlined above were not met in the CUE context of the February 2008 rating decision), but no more.  The fact that a diagnosis was rendered on a certain date is not determinative as to the appropriate effective date, which also requires consideration as to the date a claim was received.  As such, while the Board has considered the Veteran's contentions, an earlier effective date is not warranted.  
    
In sum, the Board finds that no communication received by VA prior to September 24, 2007 indicated an intent to apply for entitlement to service connection for diabetes and that an earlier effective date than the September 24, 2007 date of claim is not warranted pursuant to special effective date rules applicable for Nehmer class members or based on a liberalizing change in law.  As such, the Board finds that the currently assigned effective date of September 24, 2007 is the appropriate effective date.  The Board therefore concludes that the criteria for an effective date prior to September 24, 2007 for the grant of entitlement to service connection for diabetes have not been met and to this extent the Veteran's claim is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.114(a), 3.400, 3.816 (2017); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  

IV.  Back Disability

Procedural History and Background 

A March 1977 rating decision denied entitlement to service connection for low back pain.  The Veteran was informed of this rating decision and his appellate rights in a March 1977 letter.  The Veteran did not submit a timely NOD as to this rating decision or submit new and material evidence within one year of the notification.

A November 2005 rating decision denied entitlement to service connection for arthritis and bulging discs, lumbar spine.  The Veteran was informed of this rating decision and his appellate rights in a November 2005 letter.  The Veteran did not submit a timely NOD as to this rating decision or submit new and material evidence within one year of the notification.

As noted above, in a statement received by VA on September 24, 2007 the Veteran referenced Agent Orange and diabetes and stated to "[p]lease reconsider my appeal for a service connected disability compensation for exposure to Agent Orange."  The Veteran labeled this statement "Appeal of Ratings Decision November 23, 2005."  As noted, the referenced November 2005 rating decision denied entitlement to service connection for arthritis and bulging discs, lumbar spine.  In an October 2007 letter, the AOJ informed the Veteran that his September 24, 2007 statement was not accepted as a NOD to the November 23, 2005 rating decision because it was not timely (but such was accepted as a claim for entitlement to service connection for diabetes, as discussed above).  This letter informed the Veteran of his appellate rights, but the Veteran did not submit a timely NOD as to this issue.  See 38 C.F.R. § 19.34 (2017) (stating that "[w]hether a [NOD] has been filed on time is an appealable issue. If the claimant...protests an adverse determination made by the [AOJ] with respect to timely filing of the [NOD]...the claimant will be furnished a [SOC]."

On May 11, 2010 the Veteran filed a claim for entitlement to service connection for a back disability.  On a VA Form 21-526, the Veteran listed a disability of "[b]ack L-4 [and] L-5 dis[c] are herniated" and noted such as beginning in 1969.  In a separate statement received by VA the same date (though dated in July 2008 by the Veteran), the Veteran stated that he "would like to open a claim for [l]ower back injury in service (Auto Crash) L-4, L-5 region." 

A June 2011 rating decision granted entitlement to service connection for a back disability and assigned a 10 percent disability rating, effective May 11, 2010.  The rating decision referenced May 11, 2010 as "your date of claim."  The rating decision referenced that the Veteran had previously been denied entitlement to service connection for a back disability and that "in support of your claim, new and material evidence has been received and your claim is now considered reopened."  

In June 2011, the Veteran submitted a NOD as to the June 2011 rating decision.  He stated that "I am elated to know a decision to award me a 10% [d]isability for my lower back condition, due to an automobile accident while in [active service in May 1969] was made" and that "I feel the award should have been made retro active to my discharge date of August [] 1971.  My back condition has gotten worse."  The Veteran further stated that "[a]ll of my records from doctors and [c]hiropractors who treated me during the 1970's until I moved to Arizona [in 2001] have been destroyed."  He also stated that "I did apply to VA during that time as well as 5-27-05 and 11-23-07 and was also rejected.  A consideration for a favorable appeal is therefore being made for my discharge date as stated above."

In a June 2011 letter, the AOJ informed the Veteran that it had received his June 2011 NOD as to "[e]arlier effective date for service connection for [a back disability] is granted with an evaluation of 10 percent effective May 11, 2010."

The August 2013 SOC denied entitlement to an effective date prior to May 11, 2010 for the grant of service connection for a back disability.

On a September 2013 VA Form 9, the Veteran referenced that his "back was injured on active duty in...1969" and that "I have had medical issues from that time onward.  I have seen most medical professionals from the 1970's onward."  He stated that "my records prior to 2001 have been destroyed."  He also stated that "I am asking no increase in p[er]c[en]t but a retro-active disability of 10 p[er]c[en]t effective to Aug[ust] 1971."  He additionally referenced that as part of the June 2010 VA examination (the Board notes that an August 2010 VA examination was conducted for the Veteran's back) an x-ray was conducted and that "[h]ad any other VA physician done this, my damaged disc would have been discovered prior to 2010." 

In a May 2014 statement the Veteran referenced injuring his lower back in-service in a 1969 motor vehicle accident, stated that "I first sought treatment from the V.A. in August 1971 shortly after my discharge from active duty," that "I have applied to the V.A. several times while living New York" and that "I received no rating on this until 2010 when in Arizona a V.A. doctor sent me for an X-ray which revealed my back condition."  He further stated that "[a]s a result of the aforementioned facts, I am asking for a 10 p[er]c[en]t rating retro-active to my discharge date of August [] 1971 to June 1st 2010 when my award of 10 p[er]c[en]t was granted."  The Board notes that while entitlement to service connection for a back disability was granted effective May 11, 2010, the Veteran would not have received payment until June 1, 2010.  See 38 U.S.C.A. § 5111 (West 2014) (stating that "payment of monetary benefits based on an award...may not be made to an individual for any period before the first day of the calendar month following the month in which the award...became effective").

In July 2014, the Veteran provided a detailed statement.  He referenced that following an in-service motor vehicle accident his "back was never the same after" and that he received treatment at a VA facility the same month that he was discharged from active service in August 1971.  He additionally stated that "I also filed for a rating with [VA].  As I recall, I was given a .08 p[er]c[en]t rating which is non payable as you know."  The Board notes that it is not clear what the Veteran was referencing with this statement.  As noted, a March 1977 rating decision denied entitlement to service connection for low back pain, but did grant entitlement to service connection for three other disabilities and assigned a 0 percent disability rating for the three disabilities from August 1975.  In the Veteran's July 2014 statement, he further stated that "I also was not given a thorough examination nor were x-rays ever taken until I appealed these past decisions in 2010."  He further stated that "I am asking for my rating of 10 p[er]c[en]t granted in 2010 to be retro-active to my discharge date of August [] 1971" and that "[h]ad the [VA] conducted a more thorough examination when I first went to them in 1971, all the medical proof would have been available immediately.  It would not have taken 40 years to correct this oversight."

On a November 2014 VA Form 21-0958, the Veteran noted a disagreement as to an October 2014 decision.  This rating decision addressed entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation (both of which were granted).  On the NOD form, the Veteran stated under the heading specific issue of disagreement "a 0% rating in Aug[ust] 1975 was assigned," marked a box noting an area of disagreement of "Effective Date of Award" and stated under the heading percentage evaluation sought "10% is sought payable from 1986 onward."  In a June 22, 2015 letter, the AOJ informed the Veteran that "we could not identify the issue(s) you intended to appeal in" the November 2014 NOD form.

A February 2016 SSOC denied entitlement to an earlier effective date than May 11, 2010 for a back disability.

Analysis

After review of the record, the Board finds that the criteria for an effective date prior to May 11, 2010 for the grant of entitlement to service connection for a back disability have not been met.

As noted above, a November 2005 rating decision denied entitlement to service connection for arthritis and bulging discs, lumbar spine.  The Veteran was informed of this rating decision and his appellate rights in a November 2005 letter and the Veteran did not submit a timely NOD as to this rating decision or submit new and material evidence within one year of the notification.  As noted, in a statement received by VA on September 24, 2007 the Veteran referenced Agent Orange and diabetes and stated to "[p]lease reconsider my appeal for a service connected disability compensation for exposure to Agent Orange."  The Veteran labeled this statement "Appeal of Ratings Decision November 23, 2005."  In an October 2007 letter, the AOJ informed the Veteran that his September 24, 2007 statement was not accepted as a NOD to the November 23, 2005 rating decision because it was not timely.  As neither a timely filed NOD nor new and material evidence was received within one year of the November 2005 rating decision, the November 2005 rating decision denying the Veteran's claim for entitlement to service connection for arthritis and bulging discs, lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  The Board also notes that an earlier March 1977 rating decision denied entitlement to service connection for low back pain and that this rating decision is also final because the Veteran did not submit a timely NOD as to this rating decision or submit new and material evidence within one year of notification of this decision.  
Further, no communication received by VA subsequent to the final November 2005 rating decision prior to May 11, 2010 indicated an intent to apply for entitlement to service connection for a back disability.  As outlined above, as applicable in this case a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007).  With regard to informal claims, as applicable in this case "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the [VA]...may be considered an informal claim.  Such informal claim must identify the benefit sought."  See 38 C.F.R. § 3.155(a) (2007).  

The Board finds that the September 24, 2007 statement cannot be taken as a claim (either formal or informal) for entitlement to service connection for a back disability.  While the Veteran labeled this statement "Appeal of Ratings Decision November 23, 2005," the only disability he discussed was diabetes and the statement did not mention a back disability.  In addition, while he generally stated to "[p]lease reconsider my appeal for a service connected disability compensation for exposure to Agent Orange," there is no indication that the Veteran's back disability was related to herbicide agent exposure (as noted above, the Veteran has related such disability to an in-service motor vehicle accident and the June 2011 rating decision referenced that a September 2010 VA opinion related the Veteran's back disability to the in-service motor vehicle accident).  Further, while the Veteran labeled this statement "Appeal of Ratings Decision November 23, 2005," the November 2005 rating decision addressed 9 issues and it is not therefore clear based on this general label what, if any, specific issues the Veteran was referencing.  As noted, the only disability specifically mentioned was diabetes and the statement did not mention a back disability.  As outlined above, following the September 24, 2007 statement, the AOJ informed the Veteran in an October 2007 letter that his September 24, 2007 statement was not accepted as a NOD to the November 23, 2005 rating decision because it was not timely.  The Veteran did not express disagreement as to this determination of an untimely NOD.  VA did not subsequently receive communication indicating intent to apply for service connection for a back disability until May 11, 2010.  Upon review, as the September 24, 2007 statement did not identify a benefit sought of entitlement to service connection for a back disability or indicate intent to apply for such, this statement cannot be construed as a formal or informal service connection claim.        
As noted above, with regard to reopened claims after final disallowance, the effective date of an award of compensation will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2017).  Assuming (without deciding) for purposes of this decision that entitlement arose for service connection for a back disability prior to May 11, 2010, the date of claim, as the later date, is the appropriate effective date for the grant of entitlement to service connection.  As such, May 11, 2010 is the appropriate effective date for the grant of entitlement to service connection for diabetes.  

The Board has considered the Veteran's contentions, which have been outlined above.  Initially, the Veteran has advocated for an effective date the day after his separation from active service in August 1971.  In support of this asserted effective date, he has referenced various points that the Board will address in turn.  First, the Veteran has referenced that he injured his back in active service.  The Veteran also referenced that he received medical treatment shortly after service and since service. As to these points, with regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  The fact that a disability or injury occurred or that medical treatment was received on a certain date is not determinative as to the appropriate effective date for service connection, which also requires consideration as to the date a claim was received.  

The Veteran also referenced that he had previously applied for benefits from VA.  As noted above, prior rating decisions denied entitlement to service connection for back disabilities and these rating decisions were not appealed and became final.  As therefore applicable in this case, with regard to reopened claims after final disallowance, the effective date of an award of compensation will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  That the Veteran previously applied for entitlement to service connection is not determinative as to the appropriate effective date in this case.  

Next, the Veteran also raised an issue as to the medical treatment and examination received by VA.  In this regard, on the September 2013 VA Form 9 the Veteran referenced that as part of the June 2010 VA examination (the Board notes that an August 2010 VA examination was conducted for the Veteran's back) an x-ray was conducted and that "[h]ad any other VA physician done this, my damaged disc would have been discovered prior to 2010" and that in a June 2014 statement the Veteran stated that "[h]ad the [VA] conducted a more thorough examination when I first went to them in 1971, all the medical proof would have been available immediately.  It would not have taken 40 years to correct this oversight."  In response to these contentions, as noted, with regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  As the March 1977 and November 2005 rating decisions are final, the date of the Veteran's new claim (assuming entitlement arose prior to such date) is determinative of the effective date for the grant of entitlement to service connection for a back disability and any alleged mistake or inadequacy in prior VA examinations is not relevant to the effective date in this case.  To the extent the Veteran is taking issue with the VA health care he received (as opposed to VA examinations conducted during the course of the VA benefit application process), such does not impact the effective date in this case, which as noted, is primarily determined by the date of claim.

In review, while the Board has considered the Veteran's contentions, an earlier effective date is not warranted.  

In sum, with regard to reopened claims after final disallowance, the effective date of an award of compensation will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  The Board finds that no communication received by VA subsequent to the final November 2005 rating decision prior to May 11, 2010 indicated intent to apply for entitlement to service connection for a back disability.   The Board has assumed (without deciding) for purposes of this decision that entitlement arose for service connection for a back disability prior to the May 11, 2010 date of claim.  The date of claim, as the later date, is thus the appropriate effective date for the grant of entitlement to service connection.  As such, the Board finds that the currently assigned effective date of May 11, 2010 is the appropriate effective date.  The Board therefore concludes that the criteria for an effective date prior to May 11, 2010 for the grant of entitlement to service connection for a back disability have not been met and to this extent the Veteran's claim is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  


ORDER

Entitlement to an effective date prior to September 24, 2007 for the grant of entitlement to service connection for diabetes is denied.

Entitlement to an effective date prior to May 11, 2010 for the grant of entitlement to service connection for degenerative arthritis and degenerative disc disease, lumbar spine, is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


